Citation Nr: 1433110	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1. Entitlement to an increased initial evaluation for tinnitus, currently rated as 10 percent disabling.

2. Entitlement to an increased initial evaluation for a recurrent lumbar strain, currently evaluated as 10 percent disabling.

3. Entitlement to an initial compensable evaluation for a recurrent cervical strain.

4. Entitlement to an initial compensable evaluation for benign proximal vertigo.

5. Entitlement to an initial compensable evaluation for right knee chondromalacia. 

6. Entitlement to an initial compensable evaluation for left knee chondromalacia.

7. Entitlement to an initial compensable evaluation for a headache disorder.

8. Entitlement to an initial compensable evaluation for erectile dysfunction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 to May 2006.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2010.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issues of entitlement to an increased rating for a lumbar strain and entitlement to compensable ratings for benign proximal vertigo, a cervical strain, right knee chondromalacia, left knee chondromalacia, a headache disorder, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran experiences recurrent tinnitus that causes a ringing in his ears three to four times per week, which lasts for one to two minutes.  

2.  The Veteran's recurrent tinnitus has not impacted his ability to participate in regular communication or affected his ability to work.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).

2.  The criteria for referral for consideration of increased ratings for tinnitus on an extraschedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken. However, the provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Entitlement to an Increased Rating for Tinnitus

The RO granted service connection for tinnitus in a June 2010 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran appealed the initial rating and seeks an increased evaluation for tinnitus.  The RO denied the Veteran's request because under Diagnostic Code (DC) 6260 a 10 percent evaluation is the maximum schedular evaluation and there is no provision for the assignment of a separate 10 percent evaluation for tinnitus of each ear. 

During a May 2011 VA examination, the Veteran reported that he has ringing in his ears three to four times per week, particularly when he wakes up.  He reported that he has not noticed any significant hearing problems and he has not had balance or gait problems.  The VA examiner noted that the Veteran's tinnitus and hearing did not negatively impact his ability to participate in daily communication or his employability.      

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

With regard to the Veteran's service-connected tinnitus, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The Board acknowledges that Veteran's complaints of functional impairment associated with his service-connected tinnitus and specifically his complaint of ringing 3-4 times a week, sometimes with dizziness.  Nevertheless, the rating schedule contemplates recurrent ringing in the ears as described by the Veteran.  Further, the May 2011 examiner noted that the Veteran's tinnitus was not interfering with his ability to engage in regular communication with others and was not causing him to miss considerable time from work.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent for tinnitus.  38 C.F.R. 4.3; 4.87 DC 6260; Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

Review of the record indicates that further development is necessary prior to adjudication of the Veteran's other claims.

Regarding the Veteran's claim for increased ratings for his lumbar disorder and his cervical disorder, the Board notes that guarding of the cervical and lumbar paravertebral muscles and mild lumbar scoliosis were reported by the VA examiner during his May 2011 VA spine examination.  However, no opinion was provided whether the guarding of the Veteran was severe enough to result in his scoliosis.  Further, while range of motion of the cervical and lumbar spine were reported to be painful, findings regarding where pain began upon range of motion were not provided by the VA examiner.

Regarding the Veteran's claims for increased ratings for right knee chondromalacia and left knee chondromalacia, the Board again notes that pain during active range of motion of both knees was reported by the VA examiner.  Unfortunately, findings regarding where pain began upon range of motion were not provided.

The Board also notes that during the Veteran's April 2011 VA genitourinary examination the Veteran reported previously seeking treatment at a VA medical facility in Perry Point, MD.  It does not appear that any attempt has been made to associate these records with the claims file.  Accordingly, the RO should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for any service-connected condition since May 2006.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any service-connected condition from the Perry Point VAMC since May 2006.  All such records should be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of his service-connected lumbar and cervical disabilities, including evaluations of how pain from these conditions limit the Veteran's range of motion.  Additionally, the examiner must specifically provide an opinion regarding if it is at least as likely as not (50 percent of greater) that the Veteran's guarding of the cervical or lumbar paravertebral muscles is severe enough to have caused his lumbar scoliosis.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of his service-connected right knee chondromalacia and left knee chondromalacia, including evaluations of how pain from these conditions limit the Veteran's range of motion.

4.  After attempting to contact the Veteran and obtaining any indicated updated treatment records, the RO should review the Veteran's claim for benign proximal vertigo, particularly the opinions expressed in June 2010 rating decision and the July 2011 SOC regarding the assignment of a 10 percent rating for this condition and the rating code that is currently assigned.  

5. Finally, the AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


